Exhibit 10.42

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement effective February 28, 2019
(the “Second Amendment”) modifies the Employment Agreement (the “Agreement”) by
and between Famous Dave’s of America, Inc., a Minnesota Corporation (the
“Company”), and Jeffery Crivello (“Executive”) effective November 14, 2017 and
the Amendment to Employment Agreement (the “First Amendment”) effective January
29, 2018.  This Second Amendment is made in accordance with Section 9(c) of the
Agreement.  All of the capitalized terms not otherwise defined in this Second
Amendment have the same respective meanings as contained in the Agreement and
the First Amendment.  The provisions of the Agreement and the First Amendment
that are not modified by this Second Amendment shall remain in full force and
effect pursuant to their terms.  To the extent there is a conflict between the
language in this Second Amendment and the First Amendment or the Agreement, the
language in this Second Amendment shall be controlling.   

 

1. Bonus.    The Bonus provision in Section 3(b) of the Agreement and Section 1
of the First Amendment is deleted in its entirety and replaced with the
following provision:

 

Bonus:   Executive shall receive a grant in the amount of 180,000 shares of the
Company’s restricted stock under the 2015 Equity Incentive Plan, as amended (the
“Restricted Stock”).  The Restricted Stock shall vest in equal monthly
installments over 48 months beginning on the date Executive signs the Second
Amendment.  If the Company is sold, merged or otherwise acquired or transferred,
all Restricted Stock will immediately vest. Further, in the event the Company
enters into  an acquisition that requires the Company to issue additional shares
of stock, at the Board’s sole discretion, but not less than 12 months following
the closing of such transaction, Executive shall receive additional stock in an
amount equal to 2% of the shares issued in such transaction, and such shares
shall immediately vest upon grant. Such shares will be granted pursuant to the
2015 Equity Incentive Plan or successor incentive plan.  Any and all grants
of Restricted Stock under this section shall also be subject to the Company’s
Restricted Stock Agreement. 

 

Executive shall also be eligible to receive a discretionary cash bonus up to 50%
of Base Salary.   

 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the day and year first above written.





--------------------------------------------------------------------------------

 



 

 

/

 

________________________________

 

Paul Malazita

 

Chief Financial Officer

 

 

 

 

 

 

FAMOUS DAVE’S OF AMERICA, INC.

 

 

By: __/s/ Paul Malazita____________

Name:Paul Malazita

Title:  Chief Financial Officer

EXECUTIVE

 

 

__/s/ Jeffery Crivello___________

Jeffery Crivello

 

 

 

 

 

 

 

 

 

-2-

--------------------------------------------------------------------------------